Citation Nr: 0211217	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder.  

(The claim of service connection for an acquired psychiatric 
disorder, on the merits, will be the subject of a later 
decision.) 


REPRESENTATION

Appellant represented by:	Deborah A. Hooper, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1954 to August 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which determined that new and material evidence had not 
been received to reopen the claim of service connection for 
an acquired psychiatric disorder. 

In an April 2000 supplemental statement of the case, it 
appears that the RO found that new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 
1 (1995).  Accordingly, this issue has been phrased as noted 
on the title page.

In June 2002, the veteran testified before the undersigned 
member of the Board at the RO.  

The Board is not, at this time, considering the claim of 
service connection for an acquired psychiatric disorder on 
the merits.  Rather, the Board is undertaking additional 
development on that claim pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that claim.


FINDINGS OF FACT

1.  In a September 1984 decision, the Board denied service 
connection for a psychiatric disorder.

2.  Evidence submitted since the Board's September 1984 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1984 Board decision, in which service 
connection for a psychiatric disorder was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has been submitted since the 
Board's September 1984 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2001) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
February and March 1999 rating decisions; August 1999 
statement of the case; November 1999, February 2000 and April 
2000 supplemental statements of the case, of the reasons and 
bases for the denial of his claim.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, and supplemental statements of the case, informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  In addition, in a VA letter, the veteran was 
specifically advised of the directives of VCAA.  He was 
advised of the same at his personal hearing before the 
undersigned member of the Board.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, pertinent private and VA records have been obtained and 
satisfy 38 C.F.R. § 3.326.  Moreover, as set forth below, the 
Board is reopening the veteran's claim; thus finding in his 
favor in that regard.  Future development is being sought in 
conjunction with his claim on the merits, as noted in the 
introductory portion of this decision.  Therefore, in this 
case with regard to the petition to reopen the claim, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

In this case, VA's duties have been fulfilled and the veteran 
has been advised of VCAA.  Moreover, as the Board finds that 
the directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the claim to reopen.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

Historically, in May 1983, the veteran's claim for service 
connection for a psychiatric disorder was received.  At that 
time, the veteran indicated that while he was in the service 
in 1955, he suffered from a mental breakdown and was 
hospitalized.  In conjunction with his claim, his discharge 
examination from service was obtained which showed no 
psychiatric abnormality.  The remainder of his records could 
not be obtained since they were destroyed in a fire in 1973 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.

Also of record was a May 1983 private medical statement of 
Paul F. Steinhauer, D.O., which stated that the veteran had 
anxiety and depression of long-standing duration.  Dr. 
Steinhauer did not specifically link current psychiatric 
disability to service.  A July 1983 VA examination revealed 
that the veteran had cyclothymic disorder; rule out; bipolar 
disorder, mixed.  The veteran reported to the examiner that 
he had been hospitalized during service due to nerves and 
personal problems.  The examiner noted that, by history, the 
veteran exhibited a long history of affective disorder, 
however, the examiner did not specifically link current 
psychiatric disability to service.  

In an August 1983 rating decision, service connection for 
affective disorder and major depression was denied.  The 
veteran appealed that determination to the Board.  Added to 
the record was a psychiatric evaluation performed by Don 
Alexander, M.S., in which the veteran was diagnosed as having 
adjustment disorder with mixed emotional features.  The 
veteran related to his examiner that he was hospitalized 
during service in a psychiatric hospital.  

In a September 1984 decision, the Board denied service 
connection for a psychiatric disorder.  The Board determined 
that a psychiatric disability was not present during service 
and was first demonstrated many years after the veteran's 
separation from service; thus, a psychiatric disorder was not 
incurred in or aggravated by service.  

When a claim has been disallowed by the Board, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104.  According to the 
Court, the pertinent VA law requires that in order to reopen 
a previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this 
case, the last final decision of record was the September 
1984 Board decision. 

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge.  The Board notes that the legal standard of 
what constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).)

Currently, the veteran seeks to reopen his claim.  In support 
of his claim, he has submitted lay evidence from service 
buddies who indicate, respectively, that the veteran appeared 
to have psychiatric problems during service and also that he 
had been hospitalized for several weeks for depression.  The 
individual who stated that the veteran had been hospitalized 
indicated that he was the company battle clerk and was in 
charge of the morning reports.  

The veteran also submitted morning reports from April 19, 
1955 through May 19, 1955 which showed that the veteran 
reported to sick call during that time period.  The nature of 
the treatment was not stated.  Also received were VA mental 
health records which showed current treatment for a 
depressive disorder.  

Significantly, several reports have been received from the 
veteran's private physician, Harold V. Bray, Jr., Th.D., 
Ph.D., dated in February 1999, April 1999, and February 2000.  
In February 1999, Dr. Bray indicated that the veteran had 
been seen for chronic depression.  In an April 1999 
evaluation report, Dr. Bray reported that the veteran 
indicated that he was hospitalized during 1955 while in 
service for depression.  The current diagnosis was major 
depressive disorder.  In the February 2000 statement, Dr. 
Bray opined that, in his professional opinion, the veteran's 
inservice depression constituted the initial onset of his 
current depressive disorder.  

The veteran and his wife testified at personal hearings on 
the veteran's behalf.  In sum, the veteran maintained that he 
suffered a nervous breakdown during service, was placed in 
the psychiatric ward of a hospital, and has had problems with 
depression and other symptomatology since that time, as 
confirmed by his wife.  

Thus, in sum, there are new morning reports showing that the 
veteran was seen during service for a reason not shown.  
There is lay evidence that the veteran was psychiatrically 
hospitalized during that period of time.  There is current 
evidence of psychiatric impairment, major depressive 
disorder.  Dr. Bray linked current major depressive disorder 
to service.  The Court has indicated that the credibility of 
the newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Thus, presuming the 
credibility of the new evidence, that evidence shows 
inservice psychiatric treatment and that a currently 
diagnosed psychiatric disorder is related to that inservice 
treatment.  As noted, the reason the Board previously denied 
the veteran's claim was due to the lack of any inservice 
psychiatric treatment or diagnosis and because current 
psychiatric disorder was not related to service.  Therefore, 
the new evidence addresses those two prior defects in the 
record.  

In light of the foregoing, the Board finds that the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for an acquired psychiatric disorder.  
Thus, the newly submitted evidence is relevant and probative 
to the issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.


ORDER

The petition to reopen a claim of service connection for an 
acquired psychiatric disorder is granted; and the appeal is 
allowed to this extent.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

